UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7019


COREY JAWAN ROBINSON,

                Plaintiff - Appellant,

          v.

CAPTAIN T. CLARK; MS. D. BAILEY, Classification; LIEUTENANT
J. WILLIAMS; OFFICER MOSHER; LOLITA M. LEE; SHERISSE D.
BIRCH; LORETTA AIKEN; WARDEN WAYNE MCCABE; IGC B. J. THOMAS;
OFFICER J. MIDDLETON; OFFFICER JEREMY JOHNSON; NURSE LUANNE
MAUNEY; NURSE J. SCOTT; ANN HALLMAN; OFFICER TABITHA FORD;
MS. S. JONES; MAJOR THIERRY NETTLES; ASSOCIATE WARDEN FRED
THOMPSON; WILLIAM BRIGHTHARP; CAPTAIN ANN SHEPPARD,

                Defendants – Appellees,

          and

SERGEANT   J.    ARANDA;      SOUTH   CAROLINA   DEPARTMENT   OF
CORRECTIONS,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     J. Michelle Childs, District
Judge. (5:12-cv-00502-JMC)


Submitted:   October 17, 2013               Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Corey Jawan Robinson, Appellant Pro Se.      Elloree Ann Ganes,
Thomas Happel Scurry, HOOD LAW FIRM, Charleston, South Carolina;
Michael Charles Tanner, MICHAEL C. TANNER LAW OFFICE, Bamberg,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Corey    Jawan      Robinson       appeals      the    district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                We

have     reviewed       the     record     and      find       no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.         Robinson       v.    Clark,        No.   5:12-cv-00502-JMC         (D.S.C.

June 18,    2013).        We    dispense      with      oral    argument    because     the

facts    and    legal    contentions       are      adequately       presented     in   the

materials      before    this      court     and    argument        would   not   aid   the

decisional process.



                                                                                  AFFIRMED




                                              3